The facts set forth in the answer were not denied. *Page 513 
From the judgment, the defendant appealed to this Court.
The facts in this case are substantially the same as the facts in the case of Stanley v. Mason, adm'r., at this term; and the principles governing it are the same and the decision the same, and for the same reasons.
There is error. This will be certified to the end that the case may be dismissed or removed for trial to Guilford county, as the parties may move, and as the Court below may order.
PER CURIAM.                                    Judgment accordingly.